DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “holding portion” and “held portion” in claim 1 and “restricting portions” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 & 10, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “inject” in claims 1 & 10 is used by the claim to mean “spray or dispense,” while the accepted meaning is “to drive fluid with force through a cavity or passage” (see https://www.oed.com/view/Entry/96079?redirectedFrom=inject#eid definition b). The term is indefinite because the specification does not clearly redefine the term. It appears as though the term may be a typographical error and is supposed to be eject.
Regarding claims 1 & 5, applicant recites a rotational direction being restricted, however one of ordinary skill in the art understands a rotational direction to canonically mean one of either clockwise or counterclockwise rotation, however applicant appears to be using the phrase in order to define pivoting around an axis being restricted to a single degree of freedom, as seen in Fig.5 as the nozzle rotates along a left-right axis to achieve upper and lower positions (see also Fig.2). For similar reasons to that of claim 1 & 10 stated above, claims 1 & 5 are also indefinite.
Regarding claim 3, applicant states “direction close to or far away from an object” this statement is unclear for two reasons: (1) one of ordinary skill in the art is not reasonably appraised as to the metes and bounds of what direction “close” or “away” from an object is (2) 
The remaining claims are rejected for being dependent on a previously rejected claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically claim 3 recites that the first direction is a direction close to or far away from an object, however it is known that any displacement in any plane from an object would result in a change of distance when compared to an initial distance of the object. Thus, claim 3 fails to further limit the claim as any rotational direction or pivoting along any axis would cause a change is distance. Effectively the limitation merely denotes that the first direction is a direction.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofmann (US20080169358A1).
Regarding claims 1 and 3-4, Hofmann discloses a cleaner system for a vehicle for the purposes of cleaning an object on the vehicle (abstract) comprising: a nozzle (see Fig.1c opening near ref 102 defining the nozzle, also [0031]) for spraying fluid towards an object; a nozzle holder (Figs.1a-1c ref 110) having a holding portion (Fig.1c refs 124/126) for holding the nozzle and attached to a vehicle [0032]; the nozzle has a held portion (Fig.1c refs 128/130) that is held by holding portion; the nozzle is rotatable held with respect to nozzle holder by press fitting [0034] such that the rotational direction is restricted to a first direction (see nozzle holder plate blocking rotation in any other direction) thereby allowing the nozzle to rotate and get closer or farther from an object. Furthermore, since claims 3-4 recite limitations as the pertain to an object, which is recited as intended use, the Hoffmann references meets such limitations as it is capable of being configured in such a manner. 
Claim(s) 1 & 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rathey (US20100224707A1).
Regarding claims 1 & 9-10, Rathey discloses a cleaner system for a vehicle (abstract) comprising: a nozzle (Fig.1 ref 12) to dispense cleaning medium to an object (abstract); a nozzle holder (Fig.1 ref 1) with a holding portion (Fig.1 ref 9 in conjunction with Fig.4 ref 22) for holding the nozzle and capable of being attached to a vehicle; the nozzle having a held portion (Fig.1 ref 19) that rotatably holds the nozzle in conjunction with the nozzle holder (see Fig.4, also [0030] where snap-fitting is synonymous to press fitting); the rotational direction of the nozzle with respect to the nozzle holder is limited to a single direction (see abstract, [0012], and Figs.1-2). Both the held and holding portions are cylindrically shaped, and the holding portion has a recess for accommodating the held portion (see Figs.1-2). The rotational axis of the first direction is a central axis, and the recess allows for rotating of the nozzle in the first direction when it is press-fit (abstract, see Figs.1-2). Further the limitation of cleaning a sensor is intended use and one of ordinary skill in the art would reasonably expect that a nozzle is capable of performing such a feature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvador (US20040195366A1) in view of Hofmann (US20080169358A1).
Regarding claims 1, 3, 5, & 10 Salvador teaches a vehicle cleaner system (see Fig.1) comprising: a nozzle (Figs.2A-2C ref 30) configured to dispense a cleaning medium onto an object (see Fig.1 in combination with [0059]); a nozzle holder (Figs.2A-2D combination of refs 20, 22, 24, & 34) having a holding portion (best seen in Fig.2C portion where nozzle fits into holder) and attached to a vehicle (see Fig.1); the nozzle has a held portion (best seen in Fig.2C-2D portion where ref 30 is held into holder by refs 25 & 27); the nozzle is rotatably held with respect to the nozzle holder (see Figs.2A-2B) via press fitting (see [0056] stating that the nozzle is removable and [0054] stating that the pins rest in depressions); and a rotational direction of the nozzle with respect to the nozzle holder is restricted to a predetermined first direction (see Figs.2A-2B). The first direction is a direction where the rotation provides either allowing the nozzle to get closer or father away from the object to be cleaned (see Fig.1 in conjunction with Figs.2A-2B). The system further comprises: a pair or restricting portions (Fig.2C refs 22 & 24) on the holder that sandwich the holding portion in a third direction orthogonal to a second direction along a press-fitting direction of the nozzle into the nozzle holder and the first direction; a rotational axis of the nozzle is restricted to be in the third direction when the nozzle is engaged with the part of restricting portions. However, assuming arguendo, that the nozzle is 
Hofmann discloses a cleaner system for a vehicle for the purposes of cleaning an object on the vehicle (abstract).Wherein Hofmann discloses a known type of pivotal connection is one of press fitting via pins and recesses (Fig.1c refs 124/126/ & 128/130, also [0034]) Hofmann and Salvador are analogous in the art of vehicle cleaning systems.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the connection mechanism of the mounting hardware of Salvador to utilize a press fit connection between the nozzle holder and the nozzle, as such is a known way to connect said elements. Thus, Salvador discloses that any known type of pivoting hardware can be used, while stating that the nozzle is removable (see [0054 & 0056]) and Hofmann discloses that press fitting nozzles is a known type of fitment of said nozzle to provide pivoting capabilities. One of ordinary skill in the art is easily capable of supply a press fit between the pivoting hardware and the nozzle with a reasonable expectation of success. Further, it is in the purview of one of ordinary skill in the art to utilize a known type of fitment mechanism when one is not explicitly stated. Furthermore, the limitation of cleaning a sensor and being attached to the object, vehicle, or sensor is merely intended use and one of ordinary skill in the art would reasonably expect that such the nozzle is capable of doing both.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvador (US20040195366A1) and Hofmann (US20080169358A1) as applied to claim 1 above, and further in view of evidentiary reference Takada (US20050121539A1).
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvador (US20040195366A1) and Hofmann (US20080169358A1) as applied to claim 1 above, and further in view of Henn (US20190092286A1).
Regarding claim 4, Modified Salvador teaches the system of claim 1, wherein the first direction is an up and down direction relative to the object (see Salvador Figs.2A-2B). Modified Salvador does not teach the nozzle being provided above the object however, placement of nozzles above the element to be cleaned is known in the art as evidenced by Henn.
Henn discloses a vehicle cleaner system for cleaning a windshield [0001] wherein the nozzles are places above the windshield (Figs.1-2) in order to effect contactless cleaning of the 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the placement of the nozzle of Modified Salvador in order to effect contactless cleaning and prevent the risk of scratching and damaging the windshield (Henn [0002, 0004]). Further, one of ordinary skill in the art realizes that the placement of the nozzle would not be found critical to the cleaning of the object, so long as the object is capable of being cleaned by the nozzle in its current position. Thus, one of ordinary skill in the art would have found it obvious to place the nozzle at any location desired, so long as it is capable of cleaning the object, in order to clean the object. See MPEP 2144.04(VI)(C). Furthermore, the recitation of the object is intended use thus, so long as the nozzle is capable of being placed in such a configuration the limitations of the claims are met. In this case, Henn discloses that nozzles are capable of being placed in such a location.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvador (US20040195366A1) and Hofmann (US20080169358A1) as applied to claim 5 above, and further in view of Turowski (US20180231042A1).
Regarding claims 6 and 7, Modified Salvador discloses the system of claim 1, further comprising: a base portion (Fig.2C ref 20) provided at one end of the holding portion along the second direction; and the restricting portions are flat plates that protrude from the base along the second direction (see Figs.2A-2C refs 22 and 24, see also Fig.1 showcasing a top down view of said plates). Although the Modified Salvador discloses the a pair of engagement portions (see Salvador Figs.1-2D, portion where pivoting hardware mounts to the nozzle) in order to restrict 
Turowski discloses a connection fitting for furniture parts (abstract) wherein a first plate and second plate (Fig.2A refs 10 and 20, including ref 13) are connected together (see Fig.2B) utilizing a protruding pivot (Fig.2A ref 23) on one plate and a recessed portion (Fig.2A ref 11) on the other plate in order to allow for pivoting of one of the plates. The configuration of Turowski allows for a stable connection that is capable of fastened and released without tools [0064]. Since Salvador discloses that any known pivoting means can be used, along with some examples, one of ordinary skill in the art would look towards art that is relevant in the matters of providing pivotable connections and come across that which is disclosed by Turowski.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the pivoting connection means of Modified Salvador to utilize the plate and pivot means of Turowski in order to provide a stable pivoting connection that can be released without the use of tools (Turowski [0064]) and thereby save time on assembly and disassembly. The modification would provide a protrusion on the flat plate of the nozzle and a recess on the holder in order to provide the desired rotation of the nozzle. Further, because Modified Salvador utilizes a connection on both sides of the nozzle (see Salvador Figs.1 & 2C-2D) the modification would provide the same connection for the other side of the nozzle. Furthermore, since the held portion of the nozzle is defined by the portion of the nozzle between the arms (see Salvador Fig.2C) and the modification further provides a flat plate portion on an .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvador (US20040195366A1), Hofmann (US20080169358A1), and Turowski as applied to claim 6 above, and further in view of Seiller (US20200231127A1).
Regarding claim 8, Modified Salvador teaches the system of claim 6, but does not teach the protrusion on the restricting portion and the recess on an engagement portion, rather Turowski teaches the other connection possibility with the protrusion and recess on the other of said elements. However, such a swapping of the location of the protrusions and recesses would have been obvious to one of ordinary skill in the art in light of the fact that there are two blatant possibilities. One possibility being the engagement portion having the protrusion and the restricting portion having the recessed portion, taught by Turowski, and the other possibility of the protrusion and recess being swapped. Furthermore, Seiller discloses such a configuration of a protrusion on a holder and recess on a nozzle.
Seiller discloses a windscreen wiper arm for a vehicle (abstract) having a nozzle (Fig.2 ref 13) that is fitted onto a nozzle holder (Fig.2 ref 11) such that it pivots on a protrusion from said holder (see Figs.4-6 ref 19, also see Fig.2 showing the protrusion unlabeled near ref 14). Thus, Seiller discloses a configuration where a nozzle holder has a protrusion for pivotal movement of nozzle and the nozzle having a recess for receiving said protrusion. Seiller and Salvador are analogous in the art of vehicle cleaning systems. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the protrusion and recess location of Modified Salvador to swap them .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvador (US20040195366A1) in view of Hofmann (US20080169358A1) and Koseki (US20180126921A1). The following alternative rejection is provided assuming arguendo that the sensor is not intended use.
Regarding claim 10 Salvador teaches a vehicle cleaner system (see Fig.1) comprising: a nozzle (Figs.2A-2C ref 30) configured to dispense a cleaning medium onto an object (see Fig.1 in combination with [0059]); a nozzle holder (Figs.2A-2D combination of refs 20, 22, 24, & 34) having a holding portion (best seen in Fig.2C portion where nozzle fits into holder) and attached to a vehicle (see Fig.1); the nozzle has a held portion (best seen in Fig.2C-2D portion where ref 30 is held into holder by refs 25 & 27); the nozzle is rotatably held with respect to the nozzle holder (see Figs.2A-2B) via press fitting (see [0056] stating that the nozzle is removable and [0054] stating that the pins rest in depressions); and a rotational direction of the nozzle with respect to the nozzle holder is restricted to a predetermined first direction (see Figs.2A-2B). The first direction is a direction where the rotation provides either allowing the nozzle to get closer or father away from the object to be cleaned (see Fig.1 in conjunction with Figs.2A-2B). The 
Hofmann discloses a cleaner system for a vehicle for the purposes of cleaning an object on the vehicle (abstract).Wherein Hofmann discloses a known type of pivotal connection is one of press fitting via pins and recesses (Fig.1c refs 124/126/ & 128/130, also [0034]) Hofmann and Salvador are analogous in the art of vehicle cleaning systems.
Koseki discloses a vehicle cleaner system (abstract, see also Figs.1-2) for cleaning an optical unit attached to a vehicle. The system comprising: a nozzle (Fig.4A ref 5a & 5ac) for dispensing a cleaning medium on the sensor [0043]; a nozzle holder (Fig.4A ref 6) with a holding portion (Fig.4A refs 6a & 6aa) for holding the nozzle to the sensor; the nozzle has a held portion (Fig.4A ref 5ac) for being held by the holding portion in a snap-fit manner [0063], synonymous to press-fit. Thus, Koseki discloses that it is known to provide cleaning systems for sensors on vehicles. Koseki and Salvador are analogous in the art of vehicle cleaner systems.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the vehicle cleaner system of Salvador to apply the system to vehicle sensors as well in order to clean said sensor (Koseki [0003]). One of ordinary skill in the art would have further modified the connection mechanism of the mounting hardware of Salvador to 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rathey (US20100224707A1) and Koseki (US20180126921A1). The following alternative rejection is provided assuming arguendo that the sensor is not intended use.
Regarding claims 1 & 9-10, Rathey discloses a cleaner system for a vehicle (abstract) comprising: a nozzle (Fig.1 ref 12) to dispense cleaning medium to an object (abstract); a nozzle holder (Fig.1 ref 1) with a holding portion (Fig.1 ref 9 in conjunction with Fig.4 ref 22) for holding the nozzle and capable of being attached to a vehicle; the nozzle having a held portion (Fig.1 ref 19) that rotatably holds the nozzle in conjunction with the nozzle holder (see Fig.4, also [0030] where snap-fitting is synonymous to press fitting); the rotational direction of the nozzle with respect to the nozzle holder is limited to a single direction (see abstract, [0012], and Figs.1-2). Both the held and holding portions are cylindrically shaped, and the holding portion has a recess for accommodating the held portion (see Figs.1-2). The rotational axis of the first direction is a central axis, and the recess allows for rotating of the nozzle in the first direction when it is press-fit (abstract, see Figs.1-2). Further the limitation of cleaning a sensor is intended 
Koseki discloses a vehicle cleaner system (abstract, see also Figs.1-2) for cleaning an optical unit attached to a vehicle. The system comprising: a nozzle (Fig.4A ref 5a & 5ac) for dispensing a cleaning medium on the sensor [0043]; a nozzle holder (Fig.4A ref 6) with a holding portion (Fig.4A refs 6a & 6aa) for holding the nozzle to the sensor; the nozzle has a held portion (Fig.4A ref 5ac) for being held by the holding portion in a snap-fit manner [0063], synonymous to press-fit. Thus, Koseki discloses that it is known to provide cleaning systems for sensors on vehicles. Koseki and Salvador are analogous in the art of vehicle cleaner systems.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the vehicle cleaner system of Salvador to apply the system to vehicle sensors as well in order to clean said sensor (Koseki [0003]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bachmann (US20060243823A1) and Vogt (US6626377B1) both of which discloses vehicle cleaning systems (see abstracts) with a nozzle (ref 9, and ref 2 respectively), nozzle holder (refs 4, and portion bounded by refs 11 and 12 respectively) with holding portions (portion of ref 4 near ref 6, and ref 10 respectively), the nozzle having held portions (refs 6, and 10/12 respectively). The nozzles are restricted to a single degree of freedom.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711